EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Paul Bowen on 04/08/2022.

The application has been amended as follows: 
1. (Currently Amended) A glass-plate working apparatus comprising: at least two processing positions which each have a glass-plate supporting portion for supporting thereon a glass plate subject to processing and are arranged with an interval therebetween; and 
a transporting device for transferring the glass plate from the glass-plate supporting portion of one of said at least two processing positions to the glass-plate supporting portion of another one of said at least two processing positions, 
said transporting device including a transport shuttle which reciprocates between the glass-plate supporting portions of said one and said other processing positions and a suction pad mounted on the transport shuttle through a lifting unit, 
the transporting device being adapted to transport the glass plate from said one processing position to said other processing position through reciprocating movement of the transport shuttle, raising and lowering of the suction pad by the lifting unit, and suction of, and releasing of suction of, the glass plate by the suction pad, 
said lifting unit having a slide unit for holding the suction pad and guiding the linear raising and lowering of the suction pad and a slider crank mechanism for raising and lowering the suction pad held by the slide unit,
 said slide unit having a coupling body which on a lower surface of which the suction pad is mounted, 
said slider crank mechanism including a lifting motor mounted on the transport shuttle; a   crankshaft rotating in one direction which is mounted on an output rotating shaft of the lifting motor; a crank arm provided on the crankshaft projectingly in the radial direction; a crank pin projecting from the crank arm; and a connecting rod which is rotatively connected to both the crank pin and a slider pin mounted on the coupling body, and 
said slider crank mechanism is adapted to rotate the crank arm through the crankshaft by the rotation of the output rotating shaft in the one direction based on the operation of the lifting motor to thereby cause the coupling body through the connecting rod rotatively connected to the crank pin and the slider pin to linearly reciprocate vertically, 
wherein the crankshaft and the crank pin are parallel to one another.
5. (Currently Amended) A glass-plate working apparatus comprising:
at least two processing positions which each have a glass-plate supporting portion for supporting thereon a glass plate subject to processing and are arranged with an interval therebetween; and
a transporting device for transferring the glass plate from the glass-plate supporting portion of one of said at least two processing positions to the glass-plate supporting portion of another one of said at least two processing positions,
said transporting device including a transport shuttle which reciprocates between the glass-plate supporting portions of said one and said other processing positions and a pair of suction pads mounted on the transport shuttle through a lifting unit,
the transporting device being adapted to transport the glass plate from said one processing position to said other processing position through reciprocating movement of the transport shuttle, raising and lowering of the pair of suction pads by the lifting unit, and suction of, and releasing of suction of, the glass plate by the pair of suction pads,
the lifting unit including a slide unit for holding the pair of suction pads and guiding linear raising and lowering of the pair of suction pads and a slider crank mechanism for raising and lowering the pair of suction pads held by the slide unit,
said slide unit having a coupling body which on a lower surface of which the pair of suction pads are mounted, 
said slider crank mechanism including a lifting motor mounted on the transport shuttle; a crankshaft rotating in one direction which is mounted on an output rotating shaft of the lifting motor; a crank arm provided on the crankshaft projectingly in the radial direction; a crank pin projecting from the crank arm; and a connecting rod which is rotatively connected to both the crank pin and a slider pin mounted on the coupling body, and
said slider crank mechanism is adapted to rotate the crank arm through the crankshaft by the rotation of the output rotating shaft in the one direction based on the operation of the lifting motor to thereby cause the coupling body through the connecting rod rotatively connected to the crank pin and the slider pin to linearly reciprocate vertically, 
wherein the crankshaft and the crank pin are parallel to one another.


Allowable Subject Matter
Claims 1-9 allowed.
The following is an examiner’s statement of reasons for allowance: During the prosecution of the claimed invention , the limitation “the slider crank mechanism is adapted to rotate the crank arm through the crankshaft by the rotation of the output rotating shaft in the one direction based on the operation of the lifting motor to thereby cause the coupling body through the connecting rod rotatively connected to the crank pin and the slider pin to linearly reciprocate vertically, wherein the crankshaft and the crank pin are parallel to one another” further limits the claimed structure such that the prior art in record fails to render the claimed invention obvious or anticipated . For instance, US20030147736 Nagai discloses a crank mechanism having portions 40 and arm 42 which rotates in two direction in order raise or lower  a suction cup 18 . (Fig 5 )  However, ‘7736 does not disclose “the slider crank mechanism is adapted to rotate the crank arm through the crankshaft by the rotation of the output rotating shaft in the one direction based on the operation of the lifting motor to thereby cause the coupling body through the connecting rod rotatively connected to the crank pin and the slider pin to linearly reciprocate vertically, wherein the crankshaft and the crank pin are parallel to one another”. Further search and consideration has failed to result in possible prior art that would render the claimed invention obvious or anticipated . For the reasons above the claim limitations of the claims 1-9 have been considered as allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMAN MILANIAN whose telephone number is (571)272-9846. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 5712724485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Arman Milanian/
Examiner
Art Unit 3723






/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723